MOTION TO DISMISS
FORET, Judge.
Defendant, Alphonse DeBoisblane, was tried and convicted on August 17, 1982, on two charges; No. 82-2594 — operating a vehicle while under the influence of alcoholic beverages and No. 82-2595 — failing to maintain control of his automobile. He was sentenced to pay a fine of two hundred fifty dollars plus court costs, or in default of the payment thereof to serve a term of six months in the parish jail on charge No. 82-2594. On charge No. 82-2595, he was sentenced to pay a fine of $80.75, or in default thereof to serve thirty days in the parish jail.
These appeals were consolidated and filed in this Court on November 2, 1982, and on November 3, 1982, Orders to Show Cause were issued ordering defendant to show on or before November 17, 1982, why his appeals should not be dismissed as having been untimely perfected under LSA-C. Cr.P. art. 914.1
This article requires:
“A motion for an appeal may be made orally in open court or by filing a written motion with the clerk. The motion must be made no later than fifteen days after the rendition of the judgment or ruling from which the appeal is taken. The motion shall be entered in the minutes of the court.”
Defendant was convicted and sentenced on August 17, 1982; however, he did not move for an appeal of these convictions until September 15, 1982. This time delay is beyond the 15-day requirement established by the Legislature in Article 914. Thus, the appeals have not met the requirements of this article; and the defendant, in failing to respond to the orders to show cause, has not furnished this Court with any explanation for the untimely filing.
*734Inasmuch as these appeals were untimely perfected under the requirements of LSA-C.Cr.P. art. 914, they will be dismissed.
APPEALS DISMISSED UNTIMELY FILED.

. LSA-C.Cr.P. art. 914 amended by Acts 1982 No. 143 to become effective September 10, 1982. However, this appeal came under the provisions of Article 914 before it was amended.